        Case 6:20-po-00349-JDP Document 6 Filed 12/11/20 Page 1 of 2


 1   Sean O. Anderson
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                       Docket Number 6:20-po-00349-HBK
12                        Plaintiff,
13            v.                                      MOTION TO DISMISS; AND
                                                      ORDER THEREON
14

15    HYEON S. KANG,
16                        Defendant.
17

18           Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

19   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

20   prejudice and in the interest of justice.

21

22           Dated: December 11, 2020                     /S/ Sean O. Anderson
                                                          Sean O. Anderson
23                                                        Acting Legal Officer
24                                                        Yosemite National Park

25

26

27

28
                                                      1
        Case 6:20-po-00349-JDP Document 6 Filed 12/11/20 Page 2 of 2


 1                                                    ORDER
 2

 3            Upon motion of the United States brought under Fed. R. Crim. Pro. 48, the matter of
     United States v. Kang, case no. 6:20-po-00349-HBK (violation no. 9291416) is hereby dismissed
 4
     without prejudice, in the interest of justice.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      December 11, 2020
                                                        HELENA M. BARCH-KUCHTA
 9                                                      UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
